DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/04/2020 and 09/28/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
Figures 6A and 6B should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over NTN Corp [JP 4-89717A] in view of Aida et al. [US 5,896,961].
	Claim 1, NTN Corp discloses a drive device [1] for driving a movable portion [3] provided in a vacuum chamber [page 2 lines 41-43], the drive device [1] comprising: a movable-side magnet [5] provided to the movable portion [3; page 3 lines 83-85]; and a drive unit [7; page 3 lines 88-91] that is provided outside the vacuum chamber [between the ends of 2; page 2 lines 43-46], and drives the movable portion [3] by exerting magnetic force on the movable-side magnet [5], wherein the drive unit [7] has a first magnet [9] that exerts magnetic force of attracting the movable-side magnet [5], a moving mechanism [12] that integrally moves the first magnet and the second magnet [page 4 lines 135-140].
NTN Corp fails to teach that the drive unit has a second magnet that is provided to be adjacent to the first magnet, and exerts magnetic force of repelling the movable-side magnet.
Aida et al. teaches a device wherein a movable portion [moving member 9] is magnetically coupled to a drive unit [fixed member 12] wherein in one arrangement, figure 1, the drive unit has a first magnet [10/11] arranged to attract  a movable-side magnet [6/7] arranged on the movable portion and in another arrangement, figure 6, the drive unit has a first magnet [10/11]  arranged to attract  a movable-side magnet [6/7] arranged on the movable portion and a second a second magnet [25] that is provided to be adjacent to the first magnet [10/11], and exerts magnetic force of repelling the movable-side magnet [6/7].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to adjust the magnet configuration of NTN Corp to include a second magnet that is provided to be adjacent to the first magnet, and exerts magnetic force of repelling the movable-side magnet as taught by Aida et al. in order to provide a large alignment force should the movable-side magnet and first moving magnet become unaligned due to the repulsion force between the second magnet and the movable-side magnet [Aida et al. col. 13 lines 9-35] since as taught by Aida et al. both magnet arrangements were well known and simple substitution of one known element for another [in this case the magnet arrangements of figures 1 and 6 in Aida et al.], producing a predictable result, renders the claim obvious.
Claim 2, NTN Corp discloses the drive device according to claim 1, wherein Aida et al. teaches that the second magnet [25] is arranged point-symmetrically with the first magnet [10/11] as a center [col. 13 lines 19-27; figures 2 and 6].
	Claim 3, NTN Corp discloses the drive device according to claim 1, wherein Aida et al. teaches the second magnet [25] is arranged annularly around the first magnet [10/11; col. 13 lines 19-27; figures 2 and 6].
Claim 4, NTN Corp discloses the drive device according to claim 1, wherein NTN Corp further discloses that the movable portion [7] is movable along a first direction [direction A to the left], and the moving mechanism [12] is able to integrally move the first magnet and the second magnet along the first direction [page 4 lines 135-140].
Claim 5, NTN Corp discloses the drive device according to claim 1, wherein NTN Corp further discloses that the movable portion [7] is movable in a first direction [direction A to the left] and a second direction [direction A to the right] along intersecting the first direction, and the moving mechanism [12] is able to integrally move the first magnet and the second magnet along the first direction and the second direction [via pulleys 11a and 11b, motor 12 moves the movable portion in both directions, left and right; page 4 lines 135-140].
Claim 6, NTN Corp discloses the drive device according to claim 1, wherein NTN Corp further discloses that the movable portion is connected to a sample stage [4] provided in the vacuum chamber.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bernard Rojas whose telephone number is (571) 272-1998. The examiner can normally be reached Mon. thru Fri. 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERNARD ROJAS/Primary Examiner, Art Unit 2837